DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN201734188) in view of Kim (KR20140030710).  
Regarding claim 1, Cao teach(es) the structure substantially as claimed, including an electronic classroom desk comprising a desktop (1) comprising a display device (21) and a processor (i.e., processor of 2); but fail(s) to teach authentication of, and display of information for, a student.  However, Kim teaches configuring a processor to authenticate a student at the electronic classroom desk based on received authentication information of the student; and responsive to authenticating the student: cause display, on the display device, of class material selected based on a criterion relating to which class the student is currently attending, and cause display, on the display device, of student-specific information that corresponds individually to the student, without regard to the criterion (par. 40).  It would have been obvious to one of ordinary skill in the art to configure the processor of Cao to authenticate, and display information for, a student, as taught by Kim, in order to monitor attendance and facilitate education.  
Regarding claims 8-9, Cao teaches processor is to deactivate smart features of the electronic classroom desk in response to a request, the smart features comprising displaying the class material and the student-specific information on the display device; wherein the request is responsive to activation of a control element (22-23) that is activatable by the student.  
Regarding claim 10, Kim teaches configuring a processor to log a student into the electronic classroom desk in response to authenticating the student.  Additionally, the examiner takes OFFICIAL NOTICE that configuring a computer system to log an individual out of that computer system, in response to detecting a specified interval of inactivity, is well-known in the art.  It would have been obvious to one of ordinary skill in the art to configure the processor of Cao as modified to log out a student in response to detecting a specified interval of inactivity, in order to increase computer security by reducing the risk of unauthorized computer access.  
Claims 2 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN201734188) & Kim (KR20140030710) in view of Messner (20130011822).  Cao as modified teach(es) the structure substantially as claimed, including an electronic desk that displays student-specific information; but fail(s) to teach displaying a schedule of assignments.  However, Messner teaches configuring a computer to display a schedule comprising assignments due for the student for different classes (par. 41).  It would have been obvious to one of ordinary skill in the art to configure the electronic desk of Cao as modified to display a schedule of student assignments, a taught Messner, in order to facilitate education.  
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN201734188) & Kim (KR20140030710) in view of Schreiner (20150340892).  Cao as modified teach(es) the structure substantially as claimed, including a desk; but fail(s) to teach a charger.  However, Schreiner teaches the inclusion, on a desk (21), of a charger (22) capable of charging an electronic device (12) of a student.  It would have been obvious to one of ordinary skill in the art to add a charger, as taught by Schreiner, to the desk of Cao as modified, in order to facilitate charging of electronic devices (as suggested by Schreiner).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN201734188) & Kim (KR20140030710) in view of Jabara (20120202185).  Cao as modified teach(es) the structure substantially as claimed, including an electronic desk that displays student-specific information; but fail(s) to teach display of representations of application programs.  However, Jabara teaches configuring a processor to display student-specific information that comprises representations of application programs accessible by the student (par. 66).  It would have been obvious to one of ordinary skill in the art to configure the electronic desk of Cao as modified to display representations of application programs, as taught by Jabara, in order to facilitate education.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN201734188) & Kim (KR20140030710) in view of Diffrient (5490466).  Cao as modified teach(es) the structure substantially as claimed, including a desktop (1); but fail(s) to teach a keyboard.  However, Diffrient teaches the inclusion, in a desktop (12), of a keyboard (i.e., keyboard supported by 22) & keyboard tray (22) moveable between a raised position where a portion of the keyboard is above an upper surface of the desktop (Fig. 3), and a retracted position where an upper surface of the keyboard is at or below the upper surface of the desktop (Figs. 4-5).  It would have been obvious to one of ordinary skill in the art to add a keyboard & keyboard tray, as taught by Diffrient, to the desktop of Cao as modified, in order to allow the desk to be used in keyboarding classes.  
Allowable Subject Matter
Claims 14-15 are allowed.
Claims 6-7 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637